 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     OUTLAW LABORATORY, LP a Texas                   Case No. 3:18-cv-1882-GPC-BGS
11
     Limited Partnership,
12
                Plaintiff,
13                                                   ORDER GRANTING
           v.                                        MOTION TO QUASH
14                                                   SUMMONS
     SAN DIEGO OUTLET INC., et al.,
15                                                   [ECF No 8.].
                Defendants.
16

17   ROMA MIKHA, INC, Defendant-
     counterclaimant and NMRM, Inc. and
18   SKYLINE MARKET, INC., third-party
     plaintiffs, individually and on behalf of all
19   similarly situated entities,
20         v.
21
     OUTLAW LABORATORY, LP,
22   Counterclaim Defendant and Third-Party
     Defendant
23

24

25

26
27

28

                                                        CASE NO. 3:18-CV-1882-GPC-BGS
 1
           Before the Court is Defendant Midway M3, Inc.’s (“Midway’s”) Motion to
 2
     Quash Summons, filed September 4, 2018. (ECF No. 8.) On September 21, 2018,
 3
     Plaintiff Outlaw Laboratory, LP (“Plaintiff”) filed a notice of non-opposition to
 4
     Midway’s motion to quash. (ECF No. 21.)
 5
           Midway is one of 51 defendants named in a July 25, 2018 complaint filed
 6
     by Plaintiff in San Diego Superior Court. Thereafter, the clerk of the state court
 7
     issued summons against the defendants; however, the docket of that court does not
 8
     reflect that summons was ever served on any defendant. On August 12, 2018,
 9
     another defendant in this action, Roma Mikha, Inc., removed the case to this Court
10
     (ECF No. 1.), and Plaintiff’s counsel was served with removal papers via
11
     CM/ECF and first-class U.S. Mail.
12
           On August 30, 2018, approximately three weeks after removal, Plaintiff
13
     caused to be served on Midway a state-court summons from San Diego Superior
14
     Court. Midway has moved to quash that summons pursuant to Federal Rule of
15
     Civil Procedure 12(b)(4) and 12(b)(5), which permits defendants to move to quash
16
     for “insufficient process,” and “insufficient service of process,” respectively. FED.
17
     R. CIV. P. 12(b)(4), (5).
18
           Midway argues that “[f]ollowing removal, service of process is technically
19
     ineffective if a plaintiff serves a defendant with a state couirt summons instead of
20
     a federal court summons.” Smallwood v. Allied Pickfords, LLC, No.
21
     08CV2196BTM(RBB), 2009 WL 3247180, at *2 (S.D. Cal. Sept. 29, 2009), on
22
     reconsideration in part on other grounds, No. 08CV2196 BTM(RBB), 2010 WL
23
     11508273 (S.D. Cal. Feb. 5, 2010), and aff'd sub nom. Smallwood v. Allied Van
24
     Lines, Inc., 660 F.3d 1115 (9th Cir. 2011); see also Dean Marketing, Inc. v. AOC
25
     Intern. (U.S.A.) Ltd., 610 F. Supp. 149, 152 (E.D. Mich. 1985) (“[P]laintiff’s
26
     attempted perfection of service of process after removal was ineffective where
27
     plaintiff mailed a state court summons rather than a summons issued by federal
28

                                                1           CASE NO. 3:18-CV-1882-GPC-BGS
 1
     court . . . .”). Midway posits further that it was not alone in receiving an improper
 2
     summons, and that similar summonses were likely to have been sent to the other
 3
     50 defendants in the case.
 4
           Midway’s unopposed motion to quash the state-court summons served upon
 5
     it on August 30, 2018, is granted. Midway’s other request—for an order
 6
     requiring Plaintiffs to inform all improperly-served defendants of the invalidity of
 7
     the state-court summons—is also granted to the extent that Plaintiff has caused
 8
     state-court summonses to be served on other defendants in this federal action after
 9
     August 12, 2018. Plaintiff must make the notification within seven (7) days of the
10
     entry of this order. The motion hearing set for this matter on November 16, 2018,
11
     is hereby vacated.
12
           IT IS SO ORDERED.
13

14   Dated: November 14, 2018
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
                                                           CASE NO. 3:18-CV-1882-GPC-BGS
